Citation Nr: 0808293	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-41 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

1.  Whether a request for waiver was timely filed as to a 
September 2003 notice of indebtedness.

2.  The validity of a debt for the overpayment of pension 
benefits in the amount of $2061.00.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from December 1951 to December 
1955.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The Board notes that in the appellant's waiver request she 
requested a hearing.  Such a hearing was scheduled but the 
file indicates the appellant did not appear.  In her December 
2005 VA Form 9 the appellant stated she never received notice 
of the previously scheduled hearing, but did not indicate any 
desire to have the hearing rescheduled, and checked the box 
indicating she does not want a new hearing.

The issue of the validity of the appellant's overpayment debt 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2000 the appellant was awarded a monthly pension 
of $502.00, effective December 1, 1999.
	
2.  The March 2000 notice letter informed the appellant that 
the award was based on zero countable annual income, and 
instructed her to notify VA immediately if there were any 
changes in her income.  

3.  In December 2001 the appellant submitted evidence showing 
that she was receiving $797.00 per month from the Social 
Security Administration (SSA), effective May 2001. 

4.  In a January 2002 letter the RO informed the appellant 
that based on her December 2001 submission, her pension 
benefits were terminated effective June 1, 2001.    

5.  A February 2002 letter from VA informed the appellant 
that an overpayment had been created by her receipt of SSA 
benefits, and that she would be notified of the amount of the 
overpayment debt sometime in the future.  

6.  A September 2002 letter from VA informed the appellant of 
an adjustment made to her overpayment debt, without 
specifying the amount of the debt.  

7.  A September 2003 letter from VA informed the appellant 
that she then owed $2081.00 in overpayment debt.

8.  In October 2003 the appellant requested a waiver of the 
debt, copies of her statement were date stamped by VA on July 
7, 2004, September 13, 2004, and October 13, 2004.  

9.  There was irregularity in the receipt of the appellant's 
waiver request.

10.  An appeal ensued and the appellant was denied her waiver 
request on the basis that the request had been not timely 
filed.




CONCLUSION OF LAW

The appellant filed a timely request for waiver as to the 
$2061.00 overpayment of pension benefits debt.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the timeliness 
issue of the appellant's waiver request.  Thus, no discussion 
of VA's duty to notify or assist is necessary.  

The Facts
In March 2000 the appellant was awarded a monthly pension of 
$502.00, effective December 1, 1999.  The notice letter 
informed the appellant that the award was based on zero 
countable annual income, and instructed her to notify VA 
immediately if there were any changes in her income.  

In December 2001 the appellant submitted evidence showing 
that she was receiving $797.00 per month from the Social 
Security Administration (SSA), effective May 2001. 

In a January 2002 letter the RO informed the appellant that 
based on her December 2001 submission, her pension benefits 
were terminated effective June 1, 2001.    

A February 2002 letter from VA informed the appellant that an 
overpayment had been created by her receipt of SSA benefits, 
and that she would be notified of the amount of the 
overpayment debt.  

A September 2002 letter from VA informed the appellant of an 
adjustment made to her overpayment debt, again without 
specifying the amount of the debt.  
A September 2003 letter from VA informed the appellant that 
she then owed $2081.00 in overpayment debt.

In October 2003 the appellant requested a waiver of the debt  
There was irregularity in the receipt of the appellant's 
waiver request, as one copy of her waiver request is date-
stamped from July 2004, and a second copy is date stamped 
from September 2004.  The date stamps appear to be from 
different facilities.  Incidentally, the Board also cannot 
find where the appellant was ever sent notice of her waiver 
rights.

An August 2004 letter from VA informed the appellant that she 
owes $2061.00 in overpayment debt.

An appeal ensued and the appellant was denied her waiver 
request on the basis that her request had been not timely 
filed.

Law & Analysis
The threshold question to be answered is whether the 
appellant filed a timely request for waiver of recovery of an 
overpayment of pension benefits in the amount of $2061.00.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within two years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the VA 
to the debtor, or (2) except as otherwise provided herein, if 
it is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor. The 180 day period may be extended if the 
individual requesting waiver demonstrates to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either the VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing (including forwarding). 38 C.F.R. § 1.963(b). See 
also 38 U.S.C.A. § 5302(a).

In this case, the Board finds that the appellant's request 
for waiver was not untimely.  The earliest notification of 
the appellant's indebtedness in the claims file is dated from 
September 2003.  Incidentally, that notice contains no 
information about the appellant's waiver rights, and the 
Board can point to no such notification in the file.  While 
the appellant was clearly notified of her right to appeal the 
termination of her benefits, it does not appear she was ever 
notified of her right to request a waiver of the subsequent 
overpayment.  In any event, the next month, in October 2003, 
the appellant submitted a waiver request.  While the file 
contains two copies of this waiver request, one date-stamped 
from July 2004, and a second date-stamped from September 
2004, the Board finds administrative irregularity in VA's 
receipt of these documents, and extends the appellant's 180 
time period to July 2004, the earlier of these two date-
stamped copies.  It is unclear why two copies of the request 
are in the file, and most significantly, why the original is 
not.  It is also unclear why the two copies have date stamps 
of different dates and times.  It is further unclear why the 
date stamps appear to be the stamps of different facilities.  
The July 2004 stamp, for example, looks strikingly similar to 
a stamp found on the September 2003 notice of indebtedness.  
This stamp indicates receipt of both the notice of 
indebtedness and the appellant's waiver request by "PMC" in 
Philadelphia, Pennsylvania, suggesting that copies of these 
documents were sent to PMC, not that PMC was the original 
recipient of the appellant's waiver request.  The September 
2004 stamp is from the VA Debt Management Center, and a 
second stamp of October 2004 from "Finance COWC" is also on 
the document.  It is unclear what these stamps mean. 

As the original waiver request is not contained in the file, 
the Board extends the appellant's 180 time period to July 
2004, the date of the earlier date-stamped copies of her 
waiver request.  In her VA Form 9 the appellant stated she 
submitted her request timely, and does not know why the date 
stamps do not reflect this.  The Board finds the appellant's 
account credible, particularly in the absence of any 
explanation to the contrary.  Moreover, there is a 
presumption of regularity that supports 'the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties'.  Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).  In the opinion of the Board, the 
presumption of regularity has been rebutted in this case and 
the appellant's waiver request cannot be held as untimely 
filed.  


ORDER

The appellant filed a timely waiver request as to the 
September 2003 notice of indebtedness.  To this extent, the 
benefit sought on appeal is granted.


REMAND

As it has been determined that the appellant filed a timely 
request for waiver of recovery of the overpayments of pension 
benefits in the amount of $2061.00, the merits of the request 
must be adjudicated by the RO.

Moreover, in January 2002 VA notified the appellant that her 
pension benefits would be terminated, and in February 2002 VA 
received an itemized list of medical expenses and receipts 
from the appellant.  This is construed as a notice of 
disagreement with the validity of the overpayment debt.  The 
appellant has not been provided with a statement of the case 
(SOC) concerning this issue. Where an SOC has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required 
by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:
1. An up-to-date financial status report 
should be obtained from the veteran.

2. The RO should adjudicate the merits of 
appellant's request for waiver of 
recovery of overpayments of pension 
benefits in the amount of $2061.00.

3.  The RO should issue an SOC with 
respect to the issue of validity of the 
debt for the overpayment of pension 
benefits in the amount of $2061.00.  The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

After all of the above actions have been completed and the 
appellant has been given adequate time to respond, 
readjudicate her claims.  If the claims remain denied, issue 
to the appellant a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


